Judgment unanimously affirmed. Memorandum: The court’s charge on prompt complaint was correct. Evidence that the complainant in a rape case did make timely complaint is admissible as bearing on her credibility (see, Richardson, Evidence §292 [Prince 10th ed]). "[L]ike outcries made at the time of the act charged, the appearance and manner of the female immediately after, her instant complaints of the fact are all such as are natural and according to the ordinary course of events; and therefore are corroborative of her statements on the witness stand” (Baccio v People, 41 NY 265, 268). (Appeal from judgment of Monroe County Court, Celli, J. — rape, first degree.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.